NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. U.S. Patent Application Publication No.: 2010/0011989 A1.
Arita et al. teach an ophthalmic composition for a soft contact lens, which is characterized in that the adsorption of a terpenoid contained in the composition onto a soft contact lens is reduced. The ophthalmic composition comprises a combination of Component (A) 0.005 to 0.01 wt % of a terpenoid and Component (B) alginic acid and/or a salt thereof, see abstract. 
As way of illustration only, the composition of Arita et al.’s Example 4 comprises in part: 1.0% by weight boric acid, 0.2% by weight borax, 0.15% by weight hydroxypropyl methylcellulose, polysorbate 80 (surfactant), and water. The pH of said composition is 7.2. 
As way of illustration only, the composition of Arita et al.’s Example 22 comprises in part: 0.2 % by weight sodium hydrogenphosphate (i.e. disodium phosphate), 0.015% by weight sodium dihydrogenphosphate (i.e. monosodium phosphate), hydroxypropyl methylcellulose, polysorbate 80 (surfactant), and water. The pH of said composition is 7.8. Please note that in the combined concentration of: 0.2% by weight sodium hydrogenphosphate and 0.015% by weight sodium dihydrogenphosphate, in said Example 22, is 0.215% by weight. 
Arita et al. discloses in section [0067] the following: “For example, the total proportion of the buffer agent may be from 0.001 to 10% by weight, preferably from 0.1 to 5% by weight of the total weight of the ophthalmic composition for SCL. More specifically, when a boric acid buffer agent or a phosphoric acid buffer agent is used, the proportion of the buffer agent in the ophthalmic composition for SCL may be, for example, from 0.0001 to 10% by weight, preferably from 0.01 to 5% by weight;” [Emphasis added].
Arita et al. discloses in section [0069] the following: “The pH of the ophthalmic composition for SCL of the present invention is not particularly limited, so long as it is within a pharmacologically or physiologically acceptable range. The pH of the ophthalmic composition for SCL of the present invention may be, for example, in a range of from 5 to 9, preferably from 5.5 to 8.5, and more preferably from 6 to 8. When the pH range of the composition for a contact lens of the present invention is adjusted to the range described above, the effect of suppressing the adsorption of Component (A) to the SCL can be more effectively exerted. Additionally, if the pH is within the above-mentioned range, the composition can be safely applied to eyes or lenses, and ophthalmic preparations therefrom can be practically used.” [Emphasis added].
Arita et al. discloses in section [0073] that a surfactant can be incorporated into the ophthalmic composition in a preferred amount of from 0.0001 to 0.2% by weight. 
Arita et al. discloses in section [0076] the further optional incorporation of a thickener component, such as methylcellulose or hydroxypropy lmethylcellulose. 
Arita et al. differs from applicant’s claimed invention in the following ways: 1) there is no direct teaching (i.e. by way of an example) to where the pH of Arita et al.’s ophthalmic compositions fall within Applicant’s claimed pH range of about 8.7 to about 9.5 as set forth in Applicant’s independent claims 1 and 19, and Applicant’s claimed pH range of about 8.9 to about 9.3 as set forth in Applicant’s dependent claim 2,  2) there is no direct teaching (i.e. by way of an example) to where the concentration of the phosphoric acid buffering agent (when it is selected in lieu of the borate/boric acid buffering agent) falls within Applicant’s claimed concentration range of from about 0.005 percent, by weight, to about 0.2 percent, by weight, as set forth in independent claims 1 and 19, and 3)  where the surfactant concentration is present in an amount of: “from about 0.21 percent by weight to about 15 percent by weight” as set forth in dependent claim 16. 
It would have been obvious to one having ordinary skill in the art to use Arita et al.’s disclosure of section [0069], where it is disclosed that the pH of the ophthalmic compositions should fall within the range of 5 to 9, as strong motivation to actually adjust the pH of the ophthalmic compositions, such as those set forth in Examples 4 and 22, so that the pH actually falls within Applicant’s claimed pH range of about 8.7 to about 9.5 as set forth in independent claims 1 and 19, and also within Applicant’s claimed pH range of about 8.9 to about 9.3 as set forth in dependent claim 2. It is well established that it is not inventive to merely follow the teaching/suggestions of a prior-art reference. 
It would also have been obvious to one having ordinary skill in the art to use Arita et al.’s disclosure of section [0067], where it is disclosed that the phosphate ion buffer concentration range is from 0.0001 to 10% by weight, preferably from 0.01 to 5% by weight, as strong motivation to actually use a concentration of phosphate ion buffer that would fall within applicant’s claimed concentration range of from about 0.005 percent, by weight, to 0.2 percent, by weight, as set forth in the alternative in independent claims 1 and 19. It is well established that it is not inventive to merely follow the teaching/suggestions of a prior-art reference. 
from about 0.21 percent by weight to about 15 percent by weight” as set forth in dependent claim 16. Please note the use of the modifier “about” in applicant’s claim 16, directly opens up the claim to read on a surfactant concentration of 0.2% by weight. 

Claims 1-7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. U.S. Patent Application Publication No.: 2004/0034042 A1.
Tsuji et al. teach a composition (e.g. an ophthalmic composition) that is highly safe and superior in preservative properties, comprising (a) a xanthine, (b) a buffer and (c) at least one member selected from sorbic acid, EDTA, and salts thereof. This composition has superior preservative properties so that it inhibits the generation and proliferation of microorganisms even when stored for a long period of time. Furthermore, the present invention provides a method for enhancing the preservative properties of sorbic acid, EDTA, and salts thereof, which are known to have preservative properties, and the preservative properties of compositions containing these ingredients, and provides a method for producing a composition with superior preservative effectiveness, see abstract and section [0002].
As way of illustration only, Tsuji et al.’s Example 33 teaches a contact lens care solution that comprises in part: 0.2% by weight disodium hydrogenphosphate, 0.05% potassium dihydrogenphosphate, 0.05% by weight of hydroxypropylmethylcellulose, polysorbate 80 (surfactant), and water. The pH of said composition is 6.8. Please note that the combined concentration of: 0.2% by weight disodium hydrogenphosphate and 0.05% by weight potassium dihydrogenphosphate, in said Example, is 0.25% by weight.
As way of illustration only, Tsuji et al.’s Example 47 teaches a contact lens care solution that comprises in part: 1.00% by weight boric acid, 0.15% by weight borax, 0.25% by weight hydroxypropylmethylcellulose, polysorbate 80 (surfactant), poloxamer surfactant, polyethylene glycol and water. The pH of said composition is 7.0.
Tsuji et al. discloses in section [0139] the following: “The borate buffers herein comprise boric acid; or an alkali metal salt (sodium salt, potassium salt) or an alkali earth metal salt (calcium salt, magnesium salt) of boric acid or the like. The borate buffers can be composed of a mixture of boric acid and a borate. Specific examples of borates include sodium borate, disodium tetraborate and the like.”. 
Tsuji et al. discloses in section [0140] the following: “The phosphate buffers herein comprise phosphoric acid; an alkali metal salt (sodium salt, potassium salt) or alkali earth metal salt (calcium salt, magnesium salt) of phosphoric acid or the like; or a hydrogen phosphate (an alkali metal salt or alkali earth metal salt). The phosphate buffer can be a mixture of two or three species selected from phosphoric acid, phosphates and hydrogen phosphates. Specific examples of hydrogen phosphates include disodium hydrogenphosphate, sodium dihydrogenphosphate, potassium dihydrogenphosphate and the like.”.
more preferably about 0.01 to about 3% calculated as the total content of the acids and the salts thereof described above.” [Emphasis added].
Tsuji et al. discloses in section [0189] the further inclusion of optional surfactants into the compositions.
Tsuji et al. discloses in section [0200] the following: “When prepared as a composition for the skin, the composition of the invention has a pH in a range of 2 to 10, and for low irritation and good sensation to the skin, the pH is preferably in the range of 3 to 9 and more preferably in the weakly acidic to neutral range of 5 to 8. When the composition is prepared as a composition for the mucous membranes such as an ophthalmic formulation, collyrium or the like, the pH is usually in the range of 4 to 9; preferable is 5 to 8.5 and particularly preferable is 5.5 to 8.5.”. [Emphasis added].
Tsuji et al. further discloses the optional inclusion of thickeners. Tsuji et al.’s section [0191] states: “Thickeners: polysaccharides and derivatives thereof (such as gum arabic, karaya gum, xanthan gum, carob gum, guar gum, guaiac, quince seed, Dammar resin, tragacanth, benzoin gum, locust bean gum, casein, agar, alginic acid, dextrin, dextran, carrageenan, gelatin, collagen, pectin, starch, polygalacturonic acid, chitin and its derivatives, chitosan and its derivatives, elastin, heparin, heparinoid, heparin sulfate, heparan sulfate, hyaluronic acid, chondroitin sulfate, etc.), ceramide, cellulose derivatives (methylcellulose, ethylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropylmethyl cellulose, carboxymethyl cellulose, carboxyethyl cellulose, cellulose, nitro cellulose, etc.), polyvinyl alcohols (including completely or partially saponified compounds), polyvinyl pyrrolidone, macrogol, polyvinyl meta-acrylate, polyacrylic acid, carboxyvinyl polymer, polyethyleneimine, ribonucleic acid, deoxyribonucleic acid and the pharmacologically acceptable salts thereof.”. [Emphasis added].
Tsuji et al. differs from applicant’s claimed invention in the following ways: 1) there is no direct teaching (i.e. by way of an example) to where the pH of Tsuji et al.’s ophthalmic compositions fall within Applicant’s claimed pH range of about 8.7 to about 9.5 as set forth in Applicant’s independent claims 1 and 19, and Applicant’s claimed pH range of about 8.9 to about 9.3 as set forth in Applicant’s dependent claim 2,  2) there is no direct teaching (i.e. by way of an example) to where the concentration of the optional phosphoric acid buffering agent falls within Applicant’s claimed concentration range of from about 0.005 percent, by weight, to 0.2 percent, by weight, as set forth in independent claims 1 and 19 and 3) there is no direct teaching (i.e. by way of an example) to where the concentration of the surfactant falls within Applicant’s claimed concentration range of “from about 0.21 percent by weight to about 15 percent by weight, as set forth in dependent claim 16.
It would have been obvious to one having ordinary skill in the art to use Tsuji et al.’s disclosure of section [0200], where it is disclosed that the pH of the ophthalmic compositions should fall within the range of 5 to 9, as strong motivation to actually adjust the pH of the ophthalmic compositions so that it actually fall within Applicant’s claimed pH range of about 8.7 to about 9.5 as set forth in independent claims 1 and 12, and Applicant’s claimed pH range of about 8.9 to about 9.3 as set forth in dependent 
It would also have been obvious to one having ordinary skill in the art to use Tsuji et al.’s disclosure of section [0146], where it is disclosed that the buffer concentration range is from 0.0001 to 10% by weight, preferably about 0.001 to about 5%, and more preferably about 0.01 to about 3%, as strong motivation to actually use a concentration of an optional phosphate ion buffer that would fall within applicant’s claimed concentration range of from about 0.005 percent, by weight, to 0.2 percent, by weight, as set forth in independent claims 1 and 19. It is well established that it is not inventive to merely follow the teaching/suggestions of a prior-art reference. 
Finally, to use a concentration of the surfactant so that it falls within Applicant’s claimed concentration range of “from about 0.21 percent by weight to about 15 percent by weight, as set forth in dependent claim 16 is deemed to be obvious because it falls within the broad surfactant concentration range set forth in the reference.

Claims 1-7, 10, 12-14 and 18-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordova U.S. Patent Application Publication No.: 2014/0312279 A1 optionally in view of Tsuji et al. U.S. Patent Application Publication No.: 2004/0034042 A1.
Cordova teaches water based play compositions include a crosslinkable network polymer and a crosslinking system effective to crosslink the polymer. The crosslinking system is a water-soluble salt complex including a primary crosslinking agent, a secondary crosslinking agent, and a tertiary crosslinking agent. The crosslinking system 
A preferred primary crosslinking agent is disodium hydrogen phosphate and a preferred tertiary crosslinking agent is a boron compound such as borate or a water soluble boric acid salt, see sections [0005], [0013], [0018], [0024] and [0050]. Section [0024] discloses that the primary crosslinking agent (e.g. disodium hydrogen phosphate) is preferably incorporated into the composition within an amount of about 0.10 wt.% to about 1.50 wt.% and the tertiary crosslinking agent (e.g. a borate compound/salt)  is preferably incorporated into the composition within an amount of about 0.005 wt.% to about 0.5 wt.%.
Cordova’s section [0051] directly discloses the further incorporation of plasticizers, preferably ethylene glycol, propylene glycol etc., at a concentration of particular preferred of about 3 wt.% to about 7 wt.%, into the composition.
Applicant’s attention is drawn to Example 1 which teach aqueous crosslinking composition that comprise in part: 0.40 wt.% sodium phosphate, 0.15 wt.% sodium carbonate, 0.05 wt.% sodium tetraborate (anhydrous), and a humectant (i.e. glycerin), preservative (Phenoate), water and minor amount of other additives such as a colorant. Said aqueous crosslinking composition further incorporates a carboxymethyl hydroxypropyl guar binder/thickener to form a gel composition that has a pH of approximately 8.34.
Applicant’s attention is drawn to Examples 2-3 which teach aqueous crosslinking composition that comprise in part: 0.60 wt.% sodium phosphate, sodium carbonate, glycerin, preservative (Phenoate), water and minor amount of other additives. Said aqueous crosslinking composition is subsequently admixed with another composition comprising deionized water and a carboxymethyl hydroxypropyl guar binder/thickener to form a gel composition that has a pH of approximately 9.2 for Example 2 and about 9.0 for Example 3.
Cordova further discloses the optional inclusion of mineral fillers such as silica and/or granular sand, see section [0046]. Said fillers are deemed to be generic? to Applicant’s glass beads of dependent claims 7-8 not being rejected here. Cordova further discloses the optional inclusion of plasticizers, see section [0051]. Cordova further discloses the optional inclusion of silicon emulsions as antifoaming agents, see section [0054]. Cordova further discloses the optional inclusion of preservatives, such as phenoxyethanol, methylparaben and ethylparaben see section [0055]. Cordova further discloses the optional inclusion of releasing agents, such as mineral oil, silicon wax etc., see section [0055].
Cordova differs from Applicant's claimed invention in that there is no direct teaching (i.e. by way of an example) to where the binder/thickener is actually chosen to be Applicant’s claimed hydroxypropyl methylcellulose species instead of the actually used carboxymethyl hydroxypropyl guar thickener in Examples 1-3.
In Cordova’s disclosure of section [0048], some effective polysaccharide thickeners for the claimed composition are disclosed, which includes not only carboxymethyl hydroxypropyl guar but other polysaccharides such methycellulose. It is held that Applicant’s specifically claimed polysaccharide binder species of hydroxypropyl methylcellulose is an analog of methyl cellulose and to choose it as the  carboxymethyl hydroxypropyl guar) as set forth in Examples 2-3. It is noted that Applicant’s disclosure has set forth NO comparative showing that the actually use of hydroxypropyl methylcellulose in the claimed composition results in unexpected and superior results as compared to the use of other polysaccharide binders/thickeners, such as methyl cellulose or carboxymethyl hydroxypropyl guar.
In the alternative, Cordova can optionally be taken in view of Tsuji et al.. Tsuji et al. has been described above, and directly discloses various preservative compositions (e.g. ophthalmic formulations, contact lens car solutions etc.) which would function as crosslinking formulation since said formulations comprise all of Applicant's required components, within Applicant’s claimed concentration range, and can be formulated to
have a pH value that falls within Applicant’s claimed pH range, see Example 33 and section [0200]. Tsuji et al.’s Example 33 further teaches that the use of hydroxypropyl methylcellulose as a thickening agent. Tsuji et al. further teaches the functional equivalence between various polysaccharide thickeners for compositions as claimed by Applicant. Such polysaccharide thickeners can be cellulose derivatives (methylcellulose, ethylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropylmethyI cellulose, carboxymethyl cellulose, carboxyethyl cellulose, cellulose, nitro cellulose, etc.), see section [0191].
As such, it would have been obvious to one having ordinary skill in the art to use Tsuji et al.’s said disclosure as strong motivation to actually use hydroxypropyl methylcellulose as the thickener in Cordova’s compositions as set forth in Examples 1-3. It is not patentable to merely follow the suggestions of a prior-art references to substitute one thickener for another thickener when the combination of references disclose the functional equivalence between the thickeners.

Claims 8-9 and 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordova U.S. Patent Application Publication No.: 2014/0312279 A1 in view of Miller et al. U.S. Patent Number 5,364,892, said combination optionally in view of Tsuji et al. U.S. Patent Application Publication No.: 2004/0034042 A1.
Corodova and Tsuji et al. have been described above and this rejection builds on the rejection above.
Cordova further differs from Applicant’s claimed invention in the following ways: 1) it is unclear if the disclosed mineral fillers such as silica and/or granular sand, see section [0046], reead directly on applicant’s claimed glass beads of dependent claims 8-9 and 2) that there does not seem to be a direct disclosure to the further inclusion of a surfactant into the composition as claimed in applicant’s claims 16-17.
Miller et al. teach a modeling dough comprising gelled poly(vinyl alcohol), water and a filler provides a dough resistant to flaking, cracking, and crumbling. In the disclosed invention, the poly(vinyl alcohol) resin is gelled, thereby providing a water- based resin system that is not sticky yet very ductile. Prior to drying, the dough also exhibits the properties of bounceability and the ability to pick up newsprint. After the dough is air-dried, the poly resin serves to bind the components into a solid, durable product. The filler accounts for a large portion of the volume of the dough, so the overall 
Hollow microspheres (read on Applicant’s glass beads) are directly disclosed as a part of Miller et al.’s composition, see column 4, line 47 to column 5, line 42.
Miller et al. states the following in column 5, lines 43-62: “The preferred composition of the modeling dough disclosed by the present invention incorporates six additional optional components: (1) a defoamer; (2) a wetting agent or dispersant; (3) a humectant; (4) a preservative; (5) a colorant; and (6) a buffer. A defoamer is used to eliminate air bubbles upon mixing of the components, and such additives are readily available from numerous sources. The amount of defoamer is not critical, though such materials are typically used in amounts of from about 1 to 2% by weight. Balab
Bubblebreaker 748, an aliphatic oil and surfactant mixture, or any other of the commercially available defoamers are equally suitable. The wetting agent promotes dispersion of the microspheres and of any particulate colorant during the mixing of the disclosed modeling dough, and such materials are well known. One preferred wetting agent is sold under the tradename Nopcosperse 44 by Henkel, a nonionic polyelectrolyte. The preferred weight percent of wetting agent is from about 0 to about 2%.
It would have been obvious to one having ordinary skill in the art use the disclosure of the secondary reference to Miller et al., as very strong motivation to actually incorporate both hollow microspheres (e.g. glass beads) and surfactants into ..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-24 of U.S. Patent No. 10,738,175 (Parent Application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the Parent Patent is drawn to a slime activator composition that is a direct subset of applicant’s pending slime activator composition of independent claim 1, when the slime activator composition of the Parent Patent actually includes a borate ion within the claimed concentration range. Furthermore, the dependent claims of the Parent Patent are drawn to the same subject matter as applicant’s dependent claims. 


Claims 1-7 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of U.S. Patent No. 10,507,399 (GrandParent Application). Although the claims at issue are not identical, they are not patentably distinct from each other because Dependent claim 4 of the GrandParent Patent is drawn to a slime activator composition that is a direct subset of applicant’s pending slime activator composition of independent claim 1 and dependent claim 2 when the thickener in dependent claim 4 of the GrandParent Patent is selected to be either hydroxypropyl methylcellulose or xanthan gum. Furthermore, the other dependent claims of the GrandParent Patent are drawn to the same subject matter as applicant’s other dependent claims. 

Claims 1-2, 5, 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,974,159. Although the claims at issue are not identical, they are not patentably distinct from each other because Dependent claim 3 of the Patent is drawn to a slime activator composition that is a direct subset of applicant’s pending slime activator composition of independent claim 1 when the thickener in dependent claim 3 of the Patent is selected to be either hydroxypropyl methylcellulose or xanthan gum. Furthermore, the other dependent claims of the Patent are drawn to the same subject matter as applicant’s other dependent claims. 

                        Claims Free of Any Prior-Art Rejections


NOTE: The BELOW EXAMINER COMMENTS WERE MADE IN THE FINAL REJECTION OF PARENT APPLICATION 16/389,327 BEFORE ITS SUBSEQUENT ALLOWANCE AS U.S. Patent 10,738,175. The comments are repeated below only because they are deemed to be relevant to the prosecution of the pending claims and the applied prior-art.

Response to Arguments
Applicant's arguments filed 03/23/20, along with the 37 CFR 1.132 Declaration and the Amendment, have been fully considered but are not persuasive to put the application in condition for the reasons set forth above. Additional Examiner comments are set forth next.
Applicant argues that neither Arita et al. nor Tsuji et al. teach or suggest ophthalmic compositions that fall with Applicant’s claimed pH ranges. The Examiner disagrees because both said prior-art references, see rejections above, clearly and explicitly disclose that the effective and safe pH range for their ophthalmic compositions is from 5 to 9 for Arita et al. and from 4 to 9 for Tsuji et al..
Applicant further argues that neither Arita et al. nor Tsuji et al. teach or suggest ophthalmic compositions that contain a concentration of phosphate ion The Examiner disagrees because both said prior-art references, see rejections above, clearly and explicitly disclose effective and safe phosphate salt buffer concentration ranges of from 0.0001 to 10% by weight, preferably from 0.01 to 5% by weight for Arita et al. and about 0.0001 to about 10%, preferably about 0.001 to about 5%, and more preferably about 0.01 to about 3% for Tsuji et al..
Applicant further argues that neither Arita et al. nor Tsuji et al. teach or suggest that their ophthalmic compositions can function as slime activator crosslinking compositions for polyvinyl acetate-based glue or a polyvinyl alcohol-base glue. The Examiner’s holds that such a fact is totally moot because Applicant is NOT claiming a method of making a slime composition, but is rather claiming a composition capable of functioning as a slime activator crosslinking composition for polyvinyl acetate-based glue or a polyvinyl alcohol-base glue. Nevertheless, it is held that both Arita et al. and Tsuji et al. teach ophthalmic compositions can function as slime activator crosslinking compositions for polyvinyl acetate-based glue or a polyvinyl alcohol-base glue, because a composition and its properties are inseparable. Please note that it is well established by the courts that a new use for an otherwise old composition does not make the composition itself patentable.
In regards to the applied Cordova reference, Applicant argues: “Cordova fails to disclose the limitations of Applicant’s claims. The Office Action alleges that the composition of Example 2 of Cordova has a pH of approximately 9.2 and that the composition of Example 3 has a pH of approximately 9.0. This is incorrect. The only pH discussed in Examples 2 and 3 is the pH of the overall composition (including binder/thickener), not the crosslinking composition itself, which is acknowledged by the Office Action (“..a gel composition that has a pH of...” (emphasis added) (Office Action at pg. 8)).”
The Examiner’s holds that Applicant’s above argument is totally moot because: 1) Applicant’s claimed invention directly encompasses the SAME overall compositions as set forth in Cordova’s Examples 2-3, which comprise water, a binder and a crosslinking system, see Applicant’s dependent claim 5 wherein the composition can further include a binder/thickener, such as methyl cellulose which can act as a gelling agent if used in a sufficient amount. 
In regards to the applied Cordova reference, Applicant argues: Cordova neither teaches nor suggests crosslinkable compositions that contain a concentration of phosphate ion containing/liberating compound/solution/salt that falls with Applicant’s claimed concentration ranges. The Examiner disagrees because Cordova, see rejection above, clearly and explicitly disclose effective and safe crosslinkable compositions wherein when the primary crosslinking agent is sodium phosphate dibasic, it is added to the play composition in an amount of about 0.10 wt % to about 1.5 wt %;, see section [0019]. 
Applicant further argues: “Finally, the binder compositions of Cordova are not a polyvinyl acetate-based glue or a polyvinyl alcohol-based glue, as required by Applicant’s claims. (See, e.g., Phun Declaration at ^ 6). Specifically, the binder of Examples 2 and 3 are a carboxymethyl hydroxypropyl guar. Accordingly, nothing in Cordova teaches or suggests combining an activator composition containing a phosphate ion containing/liberating compound with a polyvinyl alcohol or polyvinyl acetate based glue.”. 
The Examiner holds that Applicant is confusing two different components. The carboxymethyl hydroxypropyl guar component in Cordova’s examples 2-3, functions as thickener for the crosslinkable composition, just as Applicant’s methyl cellulose functions as a thickener in Applicant’s slime activator composition of claim 5. The overall thickened (e.g. gelled) crosslinkable compositions taught by Cordova’s examples 2-3, can subsequently be use as slime activators to crosslink polymers including polyvinyl alcohol to form moldable dough compositions, see Cordova’s ABSTRACT.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761